Citation Nr: 1706793	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-24 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic low back
radicular pain due to a surgical lumbar puncture and epidural blood patch, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by chronic pain
numbness and weakness of the right lower extremity, claimed as secondary to
chronic low back radicular pain due to a surgical lumbar puncture and epidural
blood patch, to also include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by chronic urinary
sphincter incontinence, claimed as secondary to chronic low back radicular pain due
to a surgical lumbar puncture and epidural blood patch, to also include as due to
undiagnosed illness.

4.  Entitlement to service connection for a chronic sleep disorder, claimed as
secondary to chronic low back radicular pain due to a surgical lumbar puncture and
epidural blood patch, to also include as due to undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his mother, Ms. M.B.B., and his son, Mr. T.B.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to December 2006.  His military
records indicate service in Southwest Asia, including in Iraq and Kuwait.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July
2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the
Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim
of entitlement to service connection for a disability manifested by chronic low back
radicular pain due to a surgical lumbar puncture and epidural blood patch.  The rating decision also denied the claims for service connection for a disability manifested by chronic numbness and weakness of the right lower extremity, a
disability manifested by chronic urinary sphincter incontinence, and a chronic sleep
disorder.  These three disabilities are claimed as secondary to chronic low back
radicular pain due to a surgical lumbar puncture and epidural blood patch.  

The Veteran testified before the undersigned at a March 2010 Videoconference hearing.  The hearing transcript is of record.  

In November 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In the July 2007 rating decision on appeal, the Veteran was denied service connection for sleeplessness, secondary to lower back pain.  The Veteran appealed this issue to the Board in his April 2009 VA Form 9, and as such, it was adjudicated in the September 2009 supplemental statement of the case.  The issue, recharacaterized as entitlement to service connection for a chronic sleep disorder, was also included in the Board's November 2010 remand.  The Veteran has not submitted a statement indicating that he wishes to withdraw this issue.  As such, the Board finds that the issue of entitlement to service connection for a chronic sleep disorder is still on appeal at this time.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with a disability manifested by chronic low back radicular pain, separate from his currently diagnosed somatoform disorder.

2.  The Veteran is not currently diagnosed with a disability manifested by chronic pain, numbness and weakness of the right lower extremity, separate from his currently diagnosed somatoform disorder.

3.  The Veteran is not currently diagnosed with a disability manifested by chronic urinary sphincter incontinence, separate from his currently diagnosed somatoform disorder.

4.  The Veteran is not currently diagnosed with a chronic sleep disorder, separate from his currently diagnosed somatoform disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by chronic low back radicular pain have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a disability manifested by chronic pain, numbness and weakness of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a disability manifested by chronic urinary sphincter incontinence have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a chronic sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including VA, private and Social Security Administration (SSA) records, have been secured.  Therefore, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining pertinent records.

In addition, the Veteran was afforded VA medical examinations in February 2011 and April 2011, and a VA opinion in April 2011.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination, has been met.  38 C.F.R. § 3.159(c)(4) (2016).


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

"Active military, naval, or air service" includes active duty (AD) and any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty training in which the individual concerned was disabled or died from an injury-though not also disease - incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016.  38 C.F.R. § 3.317(a)(i). 

By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 
(Oct. 22, 1998). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4). 

To qualify for compensation under above-indicated provisions, "Persian Gulf Veteran" is defined as "a Veteran who served on active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War."  
38 C.F.R. § 3.317(d)(1).  "Southwest Asia Theater of Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2). 

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability Manifested by Chronic Low Back Radicular Pain

Service treatment records (STR) show that in August 2006, a lumbar puncture was performed to rule out meningitis.  Later in August 2006, the Veteran requested a profile status post the blood patch and lumbar puncture.  He complained of soreness in the L3 area where the lumbar patch and blood patch were located and middle back pain.  On examination, the findings consisted of tenderness on palpation of the L3 area.  The neurological examination and an MRI were normal.  The Veteran was treated with Motrin for one week for soreness and limited to no physical training for 10 days and no lifting more than 15 pounds.  He returned in September 2006 with right low back pain and back pain shooting up the right upper back for about 2 to 3 weeks.  The examination showed spasm of thoracic paraspinal muscles on the right side with normal appearance of the thoracic spine.  There were spasms of the right lumbosacral paraspinal muscles with no spinal abnormalities noted.  The backache was treated with Robaxin.  Later in September 2006, he complained of chronic low back pain due to lumbar puncture and reported that he was told to go to the emergency department because there was nothing they could do for you.  The diagnosis was lumbago with nerve root irritation, right.  He was transported to the urgent care center being ambulatory on arrival to the emergency department and in a private vehicle.  It was noted that he took Robaxin, one per day and Tramadol, 3 per day.  In November 2006 he was again seen for back pain.
There is no post-service medical evidence of record, VA or private, showing that the Veteran has been diagnosed with a current physical disability manifested by chronic low back radicular pain.

Private medical records from Wooster Community Hospital dated in November 2006 show emergency room treatment for complaints of back pain that radiated into the right thigh.  Physical examination revealed right lumbar paraspinal musculature tenderness on palpation.  L5 extension was normal.  As the September 2006 MRI was normal, the physician did not believe there was nerve root compression.  Clinical follow-up was recommended. 

The Veteran was afforded a VA examination in March 2007.  He reported the development of low back pain following a spinal tap in August 2006.  Physical examination was negative for any evidence of any gross deformities or scars over the back.  There was tenderness in the right L5 and central L5 region to the touch, as well as deep palpation.  There were no noted paraspinal muscle spasms.  

The VA examiner concluded that the Veteran suffered from low back pain with radiation, status post blood patch/lumbar puncture procedure.  In an addendum dated later that month, the same VA examiner opined that the Veteran suffered from radiating low back pain; however, there was no evidence that it was a radicular phenomenon and no evidence to support any connection between the complaints and the blood patch or lumbar puncture procedures performed while in service.  
VA treatment records dated from August 2007 to June 2009 show treatment for back pain, which had significantly reduced, including a TENS unit and a home exercise program and medication.  He was diagnosed in March 2008 with L5 radiculopathy.  An August 2008 a neurological examination was nonfocal.  In September 2008 he was noted to be using a cane and reported chronic pain in the back and into the right leg.  Examination revealed negative straight leg raising bilaterally.  Motor sensory reflexes were intact including sensory of the right leg.  The diagnosis was low back pain with no acute findings for disc.


The Veteran underwent another VA examination in June 2009.  Reports reviewed
included, but were not limited to March 2007 and November 2007 electromyogram and nerve conduction studies and VA magnetic resonance imaging reports from 2007 and 2008.  The examiner also reviewed the report from Dr. J.B., which showed no sensory abnormalities, normal gait, and normal muscle testing except for mild asymmetry in toe and heels walking.  The VA neurologist provided the opinion that Dr. J.B. incorrectly concluded that the electromyogram report of November 2007 confirmed an L5 radiculopathy and that, in fact what the report stated was that there was a suggestion of L5 nerve root irritation on the right, which was age determinate, which conclusion was based on the absence of a right peroneal F-waves.  The VA neurologist cited references indicating that F-waves are of limited value in diagnosing radiculopathy.  The examiner concluded further that the Veteran's contention that the spinal tap procedure and subsequent blood patch placement were responsible for his symptoms of radicular pain down the right leg and pain in the lower back as a result of some sort of traumatic puncture of the nerves is not feasible since anatomically the placement of the spinal needle into the typical L5/S1 interspace would have a much more likely chance at contacting or puncturing the S1 traversing nerve as opposed to the L5 nerve, which does not cross through the path of the needle at that point.  In addition, the VA examiner reviewed the literature of the incidence of chronic low back or radicular pain following lumbar puncture, and concluded that although the Veteran claimed that his low back continued to be in extreme pain more than 30 months after the event, there is no literature to explain the pathophysiology of such a complaint, especially in the face of a second MRI in 2008, which failed to reveal any gross abnormalities in the discs, nerve roots, canal or cord.  The VA neurologist stated that, therefore after an exhaustive and comprehensive review of the claims file and the literature and considering data from the November 2007 electromyogram and nerve conduction velocities, he could not state without resorting to speculation that the Veteran has a chronic low back disability manifested by pain and/or any chronic neurological disability caused by or related to the lumbar puncture and/or blood patch performed on active duty.

In accordance with the Board's November 2010 remand, the Veteran was afforded his most recent VA examination in March 2011.  The Veteran continued to complain of chronic low back pain with aching soreness and tenderness in the back.  He reported definite tiredness, fatigability and inability to do any heavy work.  He also complained of radicular pain and the need for a cane to ambulate.  Examination revealed marked tenderness throughout the range of motion.  He could only
forward flex from 0 to 50 degrees, extend from 0 to 20 degrees, flex right lateral 20 degrees, flex left lateral 20 degrees, right lateral rotate 0 to 20 degrees, and left lateral rotate 0 to 20 degrees.  Repetitive motion caused increase in pain, but no additional limitation of motion.  Painful motion and tenderness were noted throughout range of motion.  He denied flare-ups, as he claimed his pain was constant.  He denied any periods of incapacitation.  The examiner concluded that there was no pathology to render a diagnosis other than chronic low back pain and that the Veteran's symptomatology of back pain was unexplained and appeared to
be mostly neurologic with right leg pain.

In a subsequent April 2011 VA examination for somatoform disorder, the examiner opined that the evaluation and overall pattern of test results supported a diagnosis of a somatoform disorder.  He opined further that the Veteran's symptoms, including pain and weakness, were proximately related to the in-service lumbar puncture and that it is at least as likely as not that the somatoform disorder is a direct result of such procedure.

Updated VA treatment records and Social Security Administration (SSA) records continue to show a history of chronic low back pain; however, the medical records fail to provide a clinical diagnosis of a back disability.  

A June 2011 rating decision granted service connection for somatoform disorder with depression.

Disability Manifested by Chronic Pain, Numbness and Weakness of the 
Right Lower Extremity

Service treatment records document a contusion to the right leg in November 2005, as well as complaints of possible radiculopathy due to low back pain.

There is no post-service medical evidence of record, VA or private, showing that the Veteran has been diagnosed with a current disability manifested by chronic pain, numbness and weakness of the right lower extremity.

During a March 2007 VA examination, the Veteran complained of low back pain since Sept 2006 after having a blood patch placed following an in-service post lumbar puncture received as part of a diagnostic workup to rule out meningitis.  He reported that his pain had since become more constant and was graded as 7/10, with associated radiation and intermittent paresthesias in the right buttock, down the posterior aspect of the right thigh and to the ankle, as opposed to the knee.  He also complained that the right leg felt weaker and had buckled on several occasions, causing him to fall, and he felt that his right hip had been giving out.  The examiner noted that an MRI performed in November 2006 was unremarkable.  Physical examination was negative for any evidence of any gross deformities or scars.  There was tenderness in the right L5 and central L5 region to the touch, as well as deep palpation.  There were no noted paraspinal muscle spasms.  Neurological testing showed normal sensory and motor nerve conduction studies in the right lower extremity, and failed to show any radiculopathy.  

The VA examiner concluded that the Veteran suffered from low back pain with radiation, status post blood patch/lumbar puncture procedure, and opined that it was at least as likely as not that he suffered from an L5 radiculopathy, but if so, it would be considered mild from a clinical point of view.  In an addendum dated later that month, the same VA examiner opined that the Veteran suffered from radiating low back pain; however, there was no evidence that it was a radicular phenomenon and no evidence to support any connection between the complaints and the blood patch or lumbar puncture procedures performed while in service.  He concluded further that in light of the normal MRI and normal nerve conduction studies, there was no nerve root damage between the 4th and 5th vertebrae.

VA outpatient treatment records from the Akron Community Based Outpatient Center include neurological testing conducted in March 2007, which showed normal sensory and motor nerve conduction studies in the right lower extremities.  As such, it was concluded that the Veteran did not suffer from any nerve root damage between the 4th and 5th vertebrae.  May 2007 records indicated he was not taking medication anymore and he reported that he was feeling fine.

An MRI done in 2008 revealed no disc herniation or significant spinal canal/neural foraminal stenosis.  An EMG done by a private physician found there to be an absence of the F-wave on the right, which the Veteran alleged was evidence in support of an L5 radiculopathy.  The examiner noted the Veteran reported being rear ended in a motor vehicle accident, and suffering a whiplash injury, but he could not recall any complaints involving his lower back.

In an October 2008 statement, the Veteran's private physician, J.B., MD noted that the Veteran continued to have symptoms of numbness, tingling and weakness in the right lower extremity due to an L5 radiculopathy confirmed on EMG in November 2007.  He noted further that another MRI of the lumbar spine as well MRI's of the Veteran's pelvis failed to reveal a reason for the Veteran's L5 radiculopathy.  He concluded that the only thing that could explain the L5 radiculopathy was the lumbar puncture that the Veteran had in service.  Dr. J.B. noted that this is a very rare complication of a lumbar puncture, but is something that can happen.  The Board notes that as Dr. J.B. did not offer a rationale for his opinion, the opinion lacks probative value.  

As noted above, VA treatment records dated from August 2007 to June 2009 show that the Veteran was diagnosed in March 2008 with L5 radiculopathy.  An August 2008 a neurological examination was nonfocal.  In September 2008 he was noted to be using a cane and reported chronic pain in the back and into the right leg.  Examination revealed negative straight leg raising bilaterally.  Motor sensory reflexes were intact including sensory of the right leg.  

As noted above, the Veteran underwent another VA examination in June 2009.  The VA neurologist opined that Dr. J.B. incorrectly concluded that the electromyogram report of November 2007 confirmed an L5 radiculopathy.  The examiner concluded further that the Veteran's contention that the spinal tap procedure and subsequent blood patch placement were responsible for his symptoms of radicular pain down the right leg and pain in the lower back as a result of some sort of traumatic puncture of the nerves is not feasible since anatomically the placement of the spinal needle into the typical L5/S1 interspace would have a much more likely chance at contacting or puncturing the S1 traversing nerve as opposed to the L5 nerve, which does not cross through the path of the needle at that point.  The VA neurologist concluded that after an exhaustive and comprehensive review of the claims file and the literature and considering data from the November 2007 electromyogram and nerve conduction velocities, he could not state without resorting to speculation that the Veteran has any chronic neurological disability caused by or related to the lumbar puncture and/or blood patch performed on active duty.

During his most recent VA examination in February 2011, the Veteran complained of weakness, muscle spasms and pain radiating from the lower back at the same location as where a spinal tap was performed.  The pain was described as a sharp and shooting pain that can cause the leg to become numb and tingly.  He also reported experiencing episodic radiating pain, which caused the leg to become so weak that his leg would collapse, causing him to fall on occasion, and as a result, he carried a cane.

On examination of the lower extremities it was noted that there was no active muscle spasm or atrophy of the muscles in the legs.  There were no changes in skin color temperature or hair distribution in the legs.  He used a cane to ambulate and had an antalgic gait and as he walked back and forth, he seemed to have more discomfort and pain.  Muscle strength was +5/5 bilaterally symmetric and strong +5/5.  Extension of the great toe bilaterally was graded as +5/5.  He reported sharp low back pain on straight leg raising bilaterally, but at 60 degrees on the right and 80 degrees on the left in the supine positions and 20 degrees on the right and 30 degrees on the left in the seated positions.  He also reported mild decrement to pin prick along the lateral aspect of the right foot on the right and in the great toe on
that side compared to the left.  There was also a mildly decreased pinprick sensory examination in the posterior calf on the right and normal on the left.  Deep tendon reflexes were graded as globally reduced even to reinforcement in both knees and ankles.  No clonus in the ankles was noted.  He was able to toe and heel walk on both feet equally well.  There was no predisposition to falls when not using his cane.
The examiner concluded that the Veteran had a constellation of symptoms which had been examined in the past and were consistent with an L5 type of radiculopathy; however, no objective evidence by diagnostic testing in the past had ever revealed supportive findings for such an entity.  The examiner opined that he could not state, without resorting to speculation, that the Veteran's symptoms
pointed to any neurological disease entity based upon the consistency of his examination findings and the negative imaging and diagnostic testing results, which were obtained in the past.  The examiner also noted that with respect to what the Veteran was told by the private physician who performed his EMG and told him that there was an "absent F wave" that this is a nondiagnostic finding by the standards of electrophysiology with respect to being able to call the presence or not of an L5 radiculopathy effect.  

As noted above, in a subsequent April 2011 VA examination for somatoform disorder, the examiner opined that the evaluation and overall pattern of test results supported a diagnosis of a somatoform disorder.  He opined further that the Veteran's symptoms, including pain and weakness, were proximately related to the in-service lumbar puncture and that it is at least as likely as not that the somatoform disorder is a direct result of such procedure.

Updated VA treatment records and SSA records continue to show a history of radicular pain; however, the medical records fail to provide a clinical diagnosis of a neurological disability of the right leg.

Disability Manifested by Chronic Urinary Sphincter Incontinence

Service treatment records are negative for complaints, diagnosis or treatment for a disability manifested by urinary incontinence or any other urinary disorder.  

There is no post-service medical evidence of record, VA or private, documenting a disability manifested by urinary incontinence or any other genitourinary disability.

The Veteran was afforded a VA examination in February 2011.  The examiner noted that since the Veteran's in-service cerebral spinal fluid (CSF) leak with subsequent blood patch, the Veteran has reported trouble with urination, mostly occasional urgency, occasional urge incontinence and mild post void leakage.  He reported that he might wear a pad at night, but usually he did not wear any pads for incontinence during the daytime.  He denied any previous surgery on any part of his urinary tract, and denied a history of any urinary tract infections, history of kidney stones, hospitalization for any urologic diseases in the previous year and a history of urologic neoplasms.  He stated that he had never required any catheterization, dilatation of his urinary tract or invasive procedures of his urinary tract.  He also reported that was limited in his daily activities because he had some urinary leakage, for which he had clothing changes and occasionally pads.  He also denied any difficulty with erections or having tried any medications to help his erections.  

Examination revealed him to be a circumcised male with no penile abnormalities.  His testes were normal in size and consistency and were descended bilaterally.  His bulbocavernosus reflex appeared to be normal.  Diagnostic data results indicated his urinalysis was completely negative with no indication of any infections.  His creatine and BUN were 1.2 and 8, respectively indicating normal renal function.  His previously performed urodynamic studies were reviewed, which show a bladder
capacity of approximately 400 mL of urine, which is normal.  His detrusor pressure maximum was 58 cm of water, which is excellent.  His flow was 17 mL/sec with a post void residual of 0 mL.  The examiner also noted that MRI of the back and neurological examination was normal, and there was no evidence of radiculopathy.

The examiner concluded that there was only subjective evidence from the Veteran that he had any incontinence.  Urodynamic studies of his bladder function were completely normal.  MRI studies did not reveal any evidence of structural anomaly of the lower back and serial examinations by the neurology staff did not reveal
any objective evidence of radiculopathy or nerve problems which could relate to his loss of urine control.  The examiner concluded that he had no explanation objectively of why the Veteran would have diminished control of his urine and indicated that he could not state without resorting to mere speculation that the Veteran's symptoms existed.  

As noted above, in a subsequent April 2011 VA examination for somatoform disorder, the examiner reviewed the evidence of record related the Veteran's orthopedic, neurologic and psychiatric complaints.  The examiner opined that the evaluation and overall pattern of test results supported a diagnosis of a somatoform disorder.  He opined further that the Veteran's symptoms were proximately related to the in-service lumbar puncture and that it is at least as likely as not that the somatoform disorder is a direct result of such procedure.

Updated VA treatment records and SSA records continue to show a history of urinary incontinence reported by the Veteran; however, the medical records fail to provide a clinical diagnosis of a genitourinary disability.

Chronic Sleep Disorder

Service treatment records are negative for complaints, diagnosis or treatment for a sleep disorder in service.

VA outpatient treatment records show that the Veteran has been diagnosed with and treated for major depressive disorder (MDD).  He has reported difficulty sleeping in association with his depressive symptoms.  See 2009 VA treatment records.  He has also reported problems with nighttime awakening, due to his diagnosed asthma.  See September 2008 Sleep Consultation.  However, he has never been diagnosed with a chronic sleep disorder.  

There is no other evidence of record, VA or private, of a diagnosed chronic sleep disorder.

The results of the Veteran's VA examination in April 2011 did not show evidence of a sleep disorder.  The examiner noted that most of the Veteran's symptoms reported in terms of symptoms of depression and anxiety related more directly to somatic/health-related complaints, including changes in sleep patterns, concentration difficulty and feeling tired.  The examiner opined that the evaluation and overall pattern of test results supported a diagnosis of a somatoform disorder.  He opined further that the Veteran's symptoms were proximately related to the in-service lumbar puncture and that it is at least as likely as not that the somatoform disorder is a direct result of such procedure.

Analysis

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report that he experienced symptoms related to his low back, right leg, urinary incontinence and sleep problems in service, and that he has continued to experience these symptoms since his discharge.  However, a chronic low back disability, right leg disability, genitourinary disorder or chronic sleep disorder, separate from his diagnosed somatoform disorder, has not been shown during the current appeal period.  In the absence of a current disability, the claims must be denied.

Furthermore, the Board notes that the conditions the Veteran is seeking service connection for may not be separately service connected if determined to be manifestations of his service-connected somatoform disorder.  See Brady v. Brown, 4 Vet. App. 203 (1993) (addressing whether a veteran may receive separate ratings for a psychiatric disorder and physical symptoms associated with that disorder); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (citing the application, in Brady, of an "exception to the rule that all disabilities are to be rated separately").  For purposes of clarity, "somatoform" is defined as "denoting physical symptoms that cannot be attributed to organic disease and appear to be of psychic origin."  See Dorland's Illustrated Medical Dictionary 1734 (32st ed. 2012).

The medical evidence of record shows that the Veteran's claimed symptoms of chronic low back pain, right lower extremity radicular pain, chronic urinary sphincter incontinence, and chronic sleep impairment, have been attributed to his already service-connected somatoform disorder, rather than to organic causes.  See Brady, supra.
The Board also acknowledges that the Veteran is competent to report on events and symptoms he has experienced.  However, the etiologies of the symptoms attributed solely to the somatoform disorder are not subject to lay observation, and fall outside the realm of common knowledge of a lay person.  The diagnoses of a low back disorder, a neurological disorder of the leg, a urinary disorder or a chronic sleep disorder, or the underlying causes of chronic low back and leg pain, are based on clinical findings, to include radiological and neurological studies, and are medical in nature.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person, he has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little, if any, probative value when offered to establish medical etiology.  See Jandreau, 492 F.3d 1372 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, whether the symptoms the veteran has described experiencing are in any way related to a current diagnosis is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of any current or past diagnoses related to the subjective symptoms for which he seeks service connection is not competent evidence to create the requisite nexus, and the Board also finds the medical evidence of record more probative on that issue.

As a final matter, the Board has considered whether there is any undiagnosed illness resulting in any of the foregoing conditions.  However, the symptoms the Veteran has described have been attributed to his somatoform disorder-a known clinical diagnosis.  The April 2011 VA psychologist who examined the Veteran explained that the Veteran completed the MMPI-2 in a valid and interpretable manner without any evidence at all of attempting to malinger or exaggerate psychopathology or emotional symptoms.  The resultant profile, however, did reveal a strong somatoform pattern, which suggests a very strong focus on and concern for physical/somatic and cognitive complaints.  Typically patients with this pattern report pain and/or cognitive and physical malfunctioning in excess of what is actually the case.  This is not to say that there are not legitimate impairments in these areas only that this patient is reporting a constellation of symptoms in excess of what is reported by those with confirmed medical/neurological impairments.  It also suggests that he is likely to perceive the severity of his symptoms to be greater than what can be explained through medical evaluations.  Also this should not be mistaken for intentional exaggeration or malingering of physical/somatic and/or cognitive complaints, but rather that he truly believes himself to be more impaired than is evident on physical assessment.  He clearly sees himself as having these health problems.  The examiner opined, with a reasonable degree of scientific certainty, that the evaluation and overall pattern of test results supported the diagnosis of a somatoform disorder.  No probative medical opinion countering this opinion has been submitted in support of the Veteran's claim.  Thus, the Board finds that as the Veteran's symptoms during the claims period are manifestations of somatoform disorder, the provisions relating to undiagnosed illness are inapplicable.  38 C.F.R. § 3.317 (2016).

In summary, the probative medical evidence of record indicates that the chronic low back pain, right leg neurological disorder, urinary incontinence and chronic sleep impairment, for which the Veteran is seeking separate service connection are, to the extent they have been present during the course of the claim, manifestations of his already service-connected somatoform disorder rather than separate, organic conditions.  Accordingly, separate grants of service connection for those conditions is not warranted.  As the preponderance of the evidence is against those claims, the benefit-of-the-doubt standard of proof does not apply.

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a disability manifested by chronic low back radicular pain is denied.

Service connection for a disability manifested by chronic pain, numbness and weakness of the right lower extremity is denied.

Service connection for a disability manifested by chronic urinary sphincter incontinence is denied.

Service connection for a chronic sleep disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


